DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Before addressing any of Applicant’s arguments with traverse, the Office is withdrawing the restriction requirement between groups I and III, and thus claims 1-7 and 16-19 are being examined as a single invention.  
Applicant's election with traverse of group I in the reply filed on 31 January 2022 is acknowledged.  The traversal is on the ground(s) that the invention of group I has not been shown by the Office to be independent and distinct from each other.  This is not found persuasive because:
Group I and group II: Inventions II and I are related as process of making and product made.  As noted in the restriction requirement, the Office asserted that the process of making (claim 8) as claimed could be used to make another and materially different product.  Applicant’s position is that the Office failed to show how the claimed process could be used to make a different product.  The Office expands on the reasons shown in the restriction requirement by pointing to the disclosure of Katori et al (US 2018/0369861) as showing the use of aerosol (“mist”) assisted chemical vapor deposition for forming a crystalline film from various materials including calcium and titanium, and the deposition thickness being significantly larger (up to 100 mm) than the thickness required by group I as claimed (2-12 m).  Further, there is no requirement in group II to form the crystalline CaTiO3-TiO2 as particles as is required by group I.  
Group I and group IV: Inventions IV and I are related as process and apparatus for its practice.  As noted in the restriction requirement, the apparatus as claimed can be used to practice another and materially different process, e.g. - as a thin film electrode in a photovoltaic cell producing electricity instead of hydrogen.  Alternatively, the specification as filed supports the conclusion that the apparatus of group I could be used for an additional materially different process, e.g. photodecomposition of organic molecules (see specification at page 4 discussing uses of CaTiO3.  Thus, the Office has shown that the apparatus as claimed can be used to practice another and materially different process, thereby showing group I and group IV to be independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ehsan et al (“Fabrication of photoactive CaTiO3-TiO2 composite thin film electrodes via facile single step aerosol assisted chemical vapor deposition route”).
The applied reference has common inventors/authors with the instant application, but names additional authors than the inventive entity of the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A).
	The Office acknowledges the statement on page 1 of the specification that the Ehsan et al publication is a “prior disclosure by the inventors”.  However, such assertion, not in the form of a declaration under 37 C.F.R. 1.130, is not sufficient evidence to remove the publication as prior art under 35 U.S.C. 102(b)(1)(A). 
	See also MPEP                         
                            §
                        
                     2152.06, especially statement (D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cesconeto et al is considered the closest prior art aside from the Ehsan et al reference applied above.  Cesconeto et al teaches forming a composite CaTiO3-TiO-2 thin film photoelectrode.  However, Cesconeto et al do not teach the CaTiO3-TiO2 particles being in the size range of 0.2-2.2 m (200-2200 nm), nor does Cesconeto et al teach the thickness of the formed CaTiO3-TiO2 layer.  There is no suggestion from the prior art that the photoelectrode of Cesconeto et al could be adapted with particles having a diameter at least 4 times larger than the particles as taught by Cesconeto et al.  Ozin et al teaches a bilayered thin film electrode comprising a first layer of nanoparticles of a first photoactive material and a second layer of nanoparticles of a second photoactive material.  Both CaTiO3 and TiO2 are listed as suitable materials for the first and second photoactive materials, but the large number of possible photoactive materials of Ozin et al requires undue experimentation to arrive at a singular combination of two photoactive materials within the broad genus taught by Ozin et al.  Note that the entire scope of potential photoactive materials in Ozin et al spans paragraphs [0164]-[0196].  Wada et al teaches thin film electrodes comprising nanosized-particles of semiconductor materials, and suggests using CaTiO3, but does not suggest using a combination of CaTiO3 and TiO2.  Yang et al describes nanoporous TiO2- electrodes for photovoltaic cells, wherein the surface of the TiO2 was modified by CaTiO3 layers.  However, Yang et al fail to show the composite layer existing as particles as required by claim 1.  Bockute et al discusses deposition of TiO2 films and CaTiO3 films by E-beam deposition, but fails to show depositing a composite CaTiO3-TiO2 film.  Also note that the CaTiO3 film of Bockute et al was amorphous, not crystalline as is required by claim 1.  
The Office expects Applicant to overcome the anticipation rejection over Ehsan et al and clarifies that the claimed invention is free from other rejections over the prior art, as well as under 35 U.S.C. 112.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794